Citation Nr: 0410698	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.  

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder.  

3.  Entitlement to a disability rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1972 to 
August 1974.  

Service connection was denied for a gastrointestinal disorder by a 
September 1977 rating decision, on the basis that new and material 
evidence had not been submitted since a January 1975 rating 
decision, which had denied the claim and become final as a result 
of the appellant's failure to timely perfect an appeal of the 
claim.  The September 1977 rating decision became final when the 
appellant failed to submit an appeal of the decision within one 
year thereafter.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from October 1999 and April 2000 rating decisions by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen previous and final 
decisions that had denied claims of entitlement to service 
connection for an acquired psychiatric disorder and a 
gastrointestinal disorder.  The appellant filed a notice of 
disagreement with the October 1999 and April 2000 rating decisions 
in February 2001.  After receiving a statement of the case in 
February 2001, the appellant perfected his appeal to the Board by 
timely filing a substantive appeal later in February 2001.  

Following a December 2001 Travel Board hearing, the Board, in an 
October 2002 decision, determined that new and material evidence 
had been submitted to permit reopening of the previously denied 
claim for service connection for an acquired psychiatric disorder.  
A decision regarding the appellant's claim that new and material 
evidence had been submitted to permit reopening of the previously 
denied claim for service connection for a gastrointestinal 
disorder was deferred.  Thereafter, the Board requested a VA 
expert medical opinion as to whether the appellant's in-service 
gastrointestinal symptoms and behavioral symptoms represented the 
onset, or the prodromal stage of his currently diagnosed paranoid 
schizophrenia.  The requested opinion was received by the Board in 
May 2003.  

After receiving the May 2003 VA expert medical opinion, the Board 
contacted the appellant to see if he desired another Travel Board 
hearing because the Veterans Law Judge who had conducted the 
December 2001 Travel Board hearing was no longer at the Board.  
The appellant's response was negative.  The claims file was later 
recalled by the RO on two occasions (October 2003 and February 
2004) for the purpose of associating records and information with 
the file.  

As will be explained below, the issue of entitlement to a 
disability rating in excess of 10 percent for lumbosacral strain 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  There is reasonable doubt as to whether the appellant's 
paranoid schizophrenia is shown to be related to his military 
service.  

2.  Service connection for a gastrointestinal disorder was denied 
by a September 1977 rating decision, which became final when the 
appellant did not file an appeal within one year after receiving 
notice thereof in September 1977.  

3.  Additional evidence has been submitted since the September 
1977 rating decision that must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a gastrointestinal disorder.  

4.  The appellant is shown to have residuals of peptic ulcer 
disease that was initially manifested in service.  



CONCLUSIONS OF LAW

1.  Schizophrenia was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2003).  

2.  The September 1977 rating decision that denied service 
connection for a gastrointestinal disorder is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302 (2003).  

3.  New and material evidence regarding the issue of service 
connection for gastrointestinal disorder has been submitted since 
the September 1977 rating decision, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

4.  Residuals of peptic ulcer were incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
claim of entitlement to service connection for an acquired 
psychiatric disorder and a gastrointestinal disorder.  This is so 
because the Board is taking action favorable to the appellant, and 
a decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service 
connection may be established where all the evidence of record, 
including that pertinent to service, demonstrates that the 
veteran's current disability was incurred in service.  38 C.F.R. § 
3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under laws 
administered by the Secretary of VA, there is an approximate 
balance of the positive and negative evidence regarding the merits 
of an issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107.  

I.  An Acquired Psychiatric Disorder

The appellant asserts that the initial manifestation of his 
current psychiatric disorder, schizophrenia, was during his period 
of active military service.  

The appellant's service medical records revealed that he received 
treatment in May 1974 for gastrointestinal and psychiatric 
symptomatology.  A diagnosis of passive dependent personality was 
reported.  A June 1974 mental health evaluation recommended that 
the appellant be discharged from service due to an immature 
personality.  His June 1974 discharge examination report listed a 
psychiatric diagnosis of immature personality.  

A June 1976 VA outpatient record showed that the appellant was 
treated for being anxious and jumpy.  The assessment was anxiety 
neurosis versus personality disorder versus situational anxiety.  
He was subsequently hospitalized at a VA medical facility in 
November 1976 on referral from the Mental Health Clinic because of 
hallucinations, delusions, and inappropriate affect.  A history of 
prior hospitalizations, two years before and one month before, was 
reported.  The appellant was diagnosed to have paranoid 
schizophrenia.  

Private and VA medical records since November 1976, which include 
periods of hospitalization and examinations, show that the 
appellant has been consistently diagnosed to have schizophrenia.  
An August 1977 statement from a clinical social worker at the New 
Orleans Mental Health Center indicated that the appellant had been 
hospitalized since June 22, 1977, and that psychiatric evaluation 
had been performed on July 15, 1977.  It was noted that, at 
intake, the appellant had provided a history of psychiatric 
problems dating back to 1973.  He was hospitalized for treatment 
of schizophrenia at a VA medical facility in November 1981 and at 
the New Orleans Mental Health Center in February 1982.  Chronic 
paranoid schizophrenia was diagnosed at a September 1982 VA 
psychiatric examination.  Diagnoses of schizophrenia were noted at 
VA hospitalizations from February to April 1983 and in November 
1984.  A time-limited outpatient psychiatric treatment program for 
residual schizophrenia was begun in January 1986.  VA outpatient 
records dated from 1994 to 2001 showed that the appellant was 
receiving psychiatric treatment and medication for schizophrenia.  

Statements from the appellants father and mother, dated in 
February 1986, described the appellant's problems with his nerves 
ever since his return from service.  

In a November 2001 medical statement, a staff psychiatrist at the 
New Orleans VA Medical Center reported that the appellant had 
chronic paranoid schizophrenia, which rendered him completely 
disabled.  The psychiatrist reviewed the appellant's medical 
records, including the service medical records that showed a 
diagnosis of immature personality following the appellant's 
complaint of hearing voices, and concluded that it was more likely 
than not that the appellant's chronic paranoid schizophrenia began 
during service.  

Pursuant to a request by the Board, a VA psychiatrist reviewed the 
appellant's claims file in May 2003 and offered an opinion as to 
the etiology of his schizophrenia.  Noting that the appellant had 
been out of the service for more than two years before the 
development of a psychosis that he did not have by evidence of 
record prior to October 1976, the VA psychiatrist concluded that 
there was no evidence of prodromal illness in the available 
record.  

In personal hearings held at VA Central Office in February 2000 
and at the RO before a Veterans Law Judge in December 2001, the 
appellant provided testimony in support of his claim that his 
current psychiatric disorder had begun in service.  

Upon review of the medical evidence presented in this case, the 
Board finds that, notwithstanding the absence of a diagnosis of a 
psychosis in service or for the first two years after the 
appellant's discharge from service, there is competent medical 
evidence from a VA psychiatrist in November 2001 that links the 
appellant's psychiatric problems in service to his current 
schizophrenia.  While the May 2003 medical opinion from another VA 
psychiatrist concludes that there is no evidence of prodromal 
illness prior to the October 1976 manifestation of schizophrenia, 
the Board notes that each of the conflicting opinions was rendered 
after review of the claims file, including the service medical 
records.  As such, the Board does not find that either opinion 
should be weighted more than the other.  Hence, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to the claim for 
service connection for an acquired psychiatric disorder.  Because 
a veteran is extended the benefit of the doubt when the evidence 
is in equipoise, under 38 U.S.C.A. § 5107, the Board finds that 
service connection is warranted for schizophrenia.  

II.  A Gastrointestinal Disorder

The appellant contends that he has a gastrointestinal disorder 
that is related to the gastrointestinal problems for which he was 
treated during service.  

A claim of entitlement to service connection for a 
gastrointestinal disorder was denied by a September 1977 rating 
decision, which had become final when the appellant did not file 
an appeal of the decision within one year after notification 
thereof.   Hence, the Board must determine whether new and 
material evidence sufficient to reopen that claim has been 
received since the final September 1977 rating decision.  See 
Evans v. Brown, 9 Vet. App 273 (1996).  

The evidence considered by the September 1977 rating decision 
included the appellant's service medical records.  His May 1972 
enlistment examination report made no reference to, or finding of, 
a gastrointestinal disability.  Subsequently dated records showed 
treatment on several occasions for gastrointestinal complaints, 
such as epigastric pain, nausea, and vomiting.  An upper 
gastrointestinal (UGI) X-ray series, ordered in May 1973 and 
completed in June 1973, revealed some spasm of the distal duodenal 
bulb and significant mucosal edema in the distal bulb; the 
impression included possible active duodenal ulcer at the distal 
aspect of the duodenal bulb.  A report of hospitalization in July 
and August 1973 noted that a KUB suggested a mild generalized 
ileus or perhaps a localized ileus in the upper abdomen due to 
something such as pancreatitis.  A report of hospitalization in 
September and October 1973 showed that the appellant was admitted 
with a six month history of epigastric pain and vomit; symptoms 
that he indicated had been intermittently present prior to 
service.  It was also noted that he had experienced a 38 lb. 
weight loss and symptoms that were suggestive of ulcer disease.  
The diagnosis was peptic ulcer, not proven.  A report of an UGI X-
ray series performed in November 1973 noted that an inferior take-
off of the first portion of the duodenal sweep from the duodenal 
bulb would indicate previous scarring, but that there was no 
active disease.  At the June 1974 discharge examination, the 
appellant indicated a history of an appendectomy in 1968 and 
stomach problems during service.  The report noted that the 
abdomen was normal.  

Postservice evidence considered in September 1977 included a 
report of a VA medical examination performed in November 1974, 
where the appellant gave a history of intermittent epigastric 
distress, including vomiting, during the past 12 to 18 months.  
The diagnosis was no evidence of active gastrointestinal 
pathology.  Also of record in September 1977 was a 1977 private 
medical record that included an assessment of chronic 
pancreatitis.  

The September 1977 rating decision denied service connection for a 
gastrointestinal disorder on the basis that the 1977 medical 
record was not new and material evidence of the presence of a 
chronic gastrointestinal disorder in service so as to permit 
reopening of a previous and final VA decision (January 1975 rating 
decision) that had denied service connection for a 
gastrointestinal disorder.  

The evidence submitted since the September 1977 rating decision 
includes VA and private medical evidence of treatment for 
gastrointestinal complaints in 1975 and 1976, and for variously 
diagnosed gastrointestinal disability since the 1980s.  At a 
September 1982 VA examination, the appellant gave a history of 
sharp, intermittent epigastric pain for eight years, and he told 
the examiner that he had been treated previously for pancreatitis.  
The diagnosis was a history of pancreatitis and status post 
appendectomy.  In a September 1985 statement, a chiropractor 
indicated he had treated the appellant in September 1984 for 
various complaints that had included stomach pain.  VA medical 
records show diagnoses of dyspepsia, probable peptic ulcer 
disease, gastrointestinal reflux disease (GERD), and gastritis 
since 1998.  

In the above-referenced, November 2001 medical statement from a VA 
psychiatrist, he opined that it was more likely than not that the 
appellant's gastrointestinal problems started while he was still 
in service.  

In the above-referenced, May 2003 medical statement from a VA 
psychiatrist, he noted that the appellant was treated on an 
intense basis for presumed peptic ulcer disease in service, that 
the UGI series in "May 1973" did not persuade the physicians that 
peptic ulcer disease was present, and that subsequent X-rays 
showed scarring of the duodenal bulb.  The psychiatrist indicated 
that the evidence, therefore, proved the presumption of peptic 
ulcer disease.  

At the February 2000 Central Office and December 2001 Travel Board 
hearings, the appellant provided testimony in support of his claim 
that he currently experienced gastrointestinal disability that was 
related to the gastrointestinal problems for which he was treated 
in service.  

After reviewing the evidence submitted since the September 1977 
rating decision, the Board finds that it is new and material 
because it provides opinions that the appellant had chronic 
gastrointestinal disability in service.  Accordingly, the Board 
reopens the claim of entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 
C.F.R. § 3.156.  The Board also finds that a decision rendered on 
the merits at this time would not be prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In assessing the appellant's claim for service connection for a 
gastrointestinal disorder, the Board finds that there is an 
approximate balance between the positive and negative evidence 
regarding the presence of peptic ulcer disease in service.  While 
no chronic gastrointestinal disorder was diagnosed in service or 
for several years following the appellant's discharge from 
service, two VA psychiatrists have provided competent evidence 
indicating that a chronic gastrointestinal disorder was manifested 
in service.  Because a veteran is extended the benefit of the 
doubt when the evidence is in equipoise, under 38 U.S.C.A. § 5107, 
the Board finds that service connection is warranted for residuals 
of peptic ulcer disease.  


ORDER

Service connection is granted for schizophrenia.  

Service connection is granted for residuals of peptic ulcer 
disease.  



REMAND

In a November 2001 rating decision, the RO denied the appellant's 
claim for an increased rating for his service-connected 
lumbosacral strain.  In May 2002, he submitted a statement 
requesting an increased rating for his lumbosacral strain.  An 
October 2002 rating decision again denied an increased rating for 
the lumbosacral strain.  Thereafter, the appellant submitted 
another statement, in November 2002, requesting an increased 
rating for his lumbosacral strain.  In a December 2002 rating 
decision, the RO again denied an increased rating for the 
lumbosacral strain.  The Board finds that the appellant's May 2002 
and November 2002 statements, submitted shortly after rating 
decisions that denied his claim for an increased rating for his 
lumbosacral strain (the November 2002 statement was received 12 
days after notice of the October 2002 rating decision was 
promulgated) indicates his disagreement with the three above-
mentioned rating decisions and, therefore, should be construed as 
a notice of disagreement with the denial of an increased rating 
for lumbosacral strain.  The Court has held that where the Board 
finds a notice of disagreement has been submitted from a matter 
that has not been addressed in a statement of the case the issue 
must be remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO has not issued a statement 
of the case on the appellant's claim for an increased rating for 
the appellant's service-connected lumbosacral strain.  

Accordingly, the issue of entitlement to an increased rating for 
lumbosacral strain is remanded for the following actions:  

1.  Ensure that all notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the appellant should be 
notified of what evidence VA will develop, and what evidence he 
must furnish.  

2.  Issue the appellant and his representative a statement of the 
case with regard to the appellant's claim for an increased rating 
for lumbosacral strain.  They should be informed of the 
requirement of filing a timely substantive appeal subsequent to 
receipt of the statement of the case, in order to perfect that 
claim and thereby place it within the jurisdiction of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs expeditious handling of 
all cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



